 AVCO CORPORATIONAvco Corporation,Avco ElectronicsDivision andLouise F.Hundley.Case 9-CA-6788October 5, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn July 14, 1972, Administrative Law Judge'Henry L. Jalette issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Avco Corporation, AvcoElectronicsDivision,Cincinnati, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.The titleof "Trial Examiner"was changed to "Administrative LawJudge"effective August19, 1972TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEHENRY L. JALETTE, Trial Examiner: This case involvesallegations that Respondent violated Section 8(a)(1) of theAct by threatening to discharge an employee for filing toomany grievances and by searching through her union rec-ords. The employee in question, Louise Hundley, filed thecharge on which the complaint is based on February 8,1972, and complaint issued on March 24, 1972.' On May 30,a hearing washeld in Cincinnati, Ohio.Upon consideration of the entire record, including myobservation of the witnesses and the briefs filed by GeneralCounsel and Respondent, I make the following:'Unless otherwise indicated, all dates appearinghereinafterare in 1972.FINDINGS OF FACTITHE FACTS505Respondent is engaged in the manufacture of electron-ic devices at a plant in Cincinnati, Ohio,2 Local Union No.1842. International Brotherhood of ElectricalWorkers,AFL-CIO, is the collective-bargaining representative ofemployees of the Respondent in a unit not defined in therecord, but one which includes what appear to be plantclerical employees. One of these is Louise Hundley, an em-ployee of 17 years.About October 1971, Hundley was appointed a shopsteward, a position she held until April 7 when she was laidoff for economicreasons.During that period of time, Hund-ley filed many grievances. She filed at least one grievanceper week and sometimes two per day.Between10 and 15of these grievances were on her own behalf, and the majori-ty of them involved charges that Respondentwas assigningbargaining unit work to nonunit salaried employees. Noneof these grievances was shown to have had merit.On January 7, Hundley filed three grievances as anaggrieved employee. Phil Braeuning, Respondent's person-nel administrator at the time, had assigned numbers toHundley's grievances of that date. Shortly thereafter, BobbyMitchell, theUnion's chief steward, chanced to meetBraeuning in the plant and Braeuning told him that Hund-ley was driving him crazy, and he was going to fire her overfiling so many grievances.Braeuningasked Mitchell to re-lieveHundley as steward and Mitchell told him only theunion president could do that. Union President, Laura Gas-sert,was then on layoff status, and Braeuning called her athome and requested that she remove Hundley as steward.Gassert discussed with Hundley the grievances she had filedand telephonedBraeuningto tell him the grievances werelegal and that Hundley wouldremain assteward.On January 17, in the performance of her duties,Hundley went to the blueprint room for some blueprints.While there, she was asked by an employee if she woulddeliver to a salaried employee named Sue Pearsall, a blue-print Pearsall had ordered. Upon examining the work order,Hundley concluded Pearsall should not have ordered theblueprint, that a work order for such a blueprint shouldhave been processed through her office. According toHundley, she requested a copy of the work order from theblueprint clerk, left the original work order that Pearsall hadplaced and the blueprint Pearsall had ordered, returned toher office to check her blueprint file, noted that her blue-print copy had the wrong revision, and noted on a list shemaintained that she should order the blueprint for her files.Then, Hundley sought out Chief Steward Mitchell and fileda grievanceclaimingPearsall had been performing unitwork. She gave a copy of the Pearsall work order to Mitchellwith the grievance.Hundley works alone in an office containing about 100file cabinets. In the drawer of one of these which was notbeing used to file company material, she kept a folder con-taining her union material (this material consisted of copiesof grievances which had been filed, and copies of various2 Commerce isnot in issue.The complaintalleges, the answer admits, andI find that Respondent meets the Board's $50,000 direct outflow standard forthe assertion of jurisdiction.199 NLRB No. 86 506DECISIONSOF NATIONALLABOR RELATIONS BOARDcompany forms)and some minutes she kept as secretary ofthe credit union.When Hundley left work,she would lockthis office so that unauthorized personnel could not haveaccess to the company files.On this particular day, after sheleft the office,Braeuning and supervisorFredBesco enteredthe office and searched through the file cabinets until theyfound the file drawer containing Hundley's folder of unionmaterial.Braeuning fingered through the material,did notfind what he was looking for,and returned the folder to thedrawer.The next day, having learned of this action,Hundleyconfronted Braeuning and he admitted his action.He toldHundley,in the presence of Mitchell,Gassert,Besco, andothers,that he had been searching for the original of thework order used by Sue Pearsall and he told Hundley thathad he found it in her possession he would have fired her.IIANALYSIS AND CONCLUSIONSThe foregoingrecitation of facts consistsessentially ofthe testimony of General Counsel'switnesses.There aredifferences in the testimony of the witnessesabout whatactually happened on January 17 and 18, such as whetherHundley madeseveral copies of the missingwork order oronly one, and whether Hundley presented a copy of themissing workorder toBraeuningpreliminary to the filing ofany grievance. Thesedifferencesare not critical to a disposi-tion of the case,but Iaccept Braeuning's version of theevents overHundley's because I find it moredetailed andcoherent.A critical difference in testimonyexists as be-tween ChiefSteward Mitchell and Braeuningwho deniedMitchell's testimonythatBraeuninghad told him Hundleywas driving him crazyand he was going to fire her. Inarguing forthe credibilityof Braeuning,Respondent rightlypoints outthat at thetime of histestimonyBraeuning wasno longer anemployeeofRespondent,had leftRespondent's employment for personal reasons, and had noreason tohe to protectRespondent.This factordeservesserious consideration and is onewhich I recognizedas beingpresent at the time of the hearing.After carefulconsidera-tion,Ihave concluded that thisfactor isoutweighed byBraeuning's demeanor on the witness stand,by what I con-sider an evasiveness in his answersboth abouthis conversa-tion withMitchell and that with Gassert,and what I deemto be his incredible explanation for searchingthe file cabi-net containingHundley's papers.I am convinced BraeuningrequestedMitchell and Gassert to remove Hundleyas stew-ard andI consider his answerson that pointless than can-did.Accordingly, I creditMitchell's testimony aboutBraeuning's threat.Imight addthat I am mindful thatMitchell ischief steward who appeared to support Hundleyin her grievance filing,and that hewould naturally tend tosupport her. However, I observednothing in his demeanor,nor in his testimony,which wouldinclinemeto discredithim.Contrary toRespondent's contention,therefore, I findas alleged in the complaint, thatBraeuningthreatened thedischargeof Hundleyfor filingtoo many grievances. Re-gardless ofthe fact thather grievances were lackingin merit,there is no contention or showingthat her activity was un-protected,and Respondent was not justified in threateningher with discharge.Initially,I tended to view Braeuning's remarks as mere-ly the words of a man exasperated by the irresponsibleconduct of Hundley in filing grievances over the slightestincident without bothering ever to discover what the factswere. I tended to believe Braeuning did not really intend hisremarks as a threat.I abandoned this view when I consid-ered that Braeuning was sufficiently serious to seekHundley's removal as shop steward.More to the point,however,was his conduct on January 17 and 18.As I indicated above, I have accepted Braeuning's ver-sion of what happened on January 17, a version whichincludes an admission of the search of a file cabinet and theexamination of a folder of union materials maintained byHundley.Respondent asserts that Braeuning had the rightto enter the office used by Hundley and to search throughitsown file cabinets,particularlywhen it had reason tobelieve that an employee had in its possession a confidentialdocument.Respondent's argument misses the mark.The explanation offered by Braeuning for his conducton January 17 was that the fact that the Pearsall work orderwas missing,presented a question of security because of thenature of the products manufactured by Respondent, anditwas necessary to investigate to determine the whereaboutsof the work order.I do not credit this explanation.On Braeuning's own testimony,not only had Hundleygiven him a copy of the work order earlier that day, she alsohad several copies in her folder of union materials. It isincomprehensible to me how the absence of the originalwork ordercould presenta securityproblem when therewere so many copies extant.I could understand concernover loss of the blueprint,yet Braeuning considered thisinsignificant.Why, then,did Braeuning search the file cabinet? It isevident that he did so to uncover grounds for dischargingHundley.This was revealed both by his threat to Mitchellon January 7 to discharge Hundley for filing too manygrievances,and by his remarks to Hundley on January 18that had he found the original work order among her effectshe would have discharged her. (Braeuning watered downthis January18 statement in his testimony,but I do notcredit his version;rather, I credit Mitchell,Gassert, andHundley.) Discharge would appear to have been a severepenalty for the unauthorized possession of a work order,particularly where the employee had 17 years of service andthe work order was merely a requisition form such as Hund-ley herself apparently had authorityto use to requisitionblueprints. The unlawful purpose of the search is furtherrevealed by the fact that Braeuning waited until Hundleyleft the office to conduct his search although he had anopportunity to confront her with his suspicions and to askher to show him the contents of the file drawer from whichhe had seen her withdraw a copy of the work order. If hefelt she was too unreasonable to deal with in that fashion,he could have called on chief steward Mitchell or UnionPresident Gassert.For all the foregoing circumstances,I conclude that thesearch of the file cabinet was a pretext used by Braeuningto discharge Hundley because she was filing too many griev-ances, and under these circumstances the search was viola-tive of Section8(a)(1) of the Act. AVCO CORPORATION507IIITHE EFFECT OF THEUNFAIR LABORpretext for discharge.PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section Iand II, above, occurring in connection with its operationsdescribed above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.IV THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act, Ishall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative action designed toeffectuate the policies of the Act.Respondent contends that even were I to find thatBraeuning made the threat attributed to him by Mitchell onJanuary 7, a remedial order is not warranted inasmuch assuch a statement would have been the only occurrence in along bargaining history, with no showing of any other unionanimus, and in the context of a conversation between acompany personnel manager and union chief steward only,with no showing that the alleged statement was publishedeither to Hundley or any other employee.I reject this contention for several reasons. First, I havefound not only the unlawful statement on January 7, but theunlawful search on January 17, as an attempt to implementthe unlawful statement. Second, the unlawful statement wasevidently communicated to Hundley because the charge shefiled herein was partly predicated on the statement. Third,even had it not been communicated to Hundley, the threatto one steward, albeit a chief steward, that another stewardwill be discharged for filing too many grievances would tendto discourage that steward from exercising rights protectedby Section 7 of the Act.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirright to self-organization, to form, join, or assist labor or-ganizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining, or other mutual aidor protectionas guaranteedby Section 7 of the Act, or torefrain from any or all such activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Post at its plant in Cincinnati, Ohio, copies of theattached notice marked "Appendix."4 Copies ofsaid notice,on forms provided by the Regional Director for Region 9,shall, after being duly signed by a representative of Respon-dent, be posted by it immediately upon receipt thereof andmaintained by it for a period of 60 consecutive days there-after, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the receipt of this Decision, whatsteps the Respondent has taken to comply herewith .53 In the event no exceptions are filed asprovided by Section102.46 of theRules and Regulationsof the National LaborRelationsBoard,the findings,conclusions,and recommendedOrderherein shall,as providedin Section102 48 of theRules and Regulations,be adopted by the Boardand becomeits findings,conclusions,and order, and all objectionsthereto shall bedeemed waived forall purposes.4 In the event that the Board's Order is enforced by a judgment of a UnitedStates Court of Appeals, the wordsin the noticereading "Posted by Orderof the National LaborRelationsBoard"shall be changed to read"PostedPursuant to a Judgment of the UnitedStatesCourt of AppealsEnforcing anOrder of the National Labor Relations Board."5 In the eventthat thisrecommendedOrder is adopted by theBoard afterexceptionshave been filed,thisprovision shallbe modifiedto read- "Notifythe Regional Director for Region9, in writing,within 20 daysfrom the dateof this Order, what steps the Respondenthas takento complyherewith."CONCLUSIONS OF LAW1.Avco Corporation, Avco Electronics Division, is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Local Union No. 1842, International Brotherhood ofElectrical Workers, AFL-CIO, is a labor organization with-in the meaning of Section 2(5) of the Act.3.By threatening the discharge of an employee forfiling grievances and searching her personal files to find apretext to discharge her, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSections 8(a)(1) and 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:3ORDERRespondent, Avco Corporation, Avco Electronics Di-vision, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with discharge for filinggrievances and searching employee personal files to find aAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THE,NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we have violated the law and has ordered usto post this notice.WE WILL NOT threaten employees with discharge forfiling grievances, andWE WILL NOT search personal files of employees tofind an excuse to discharge them.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to form labor organi-zations, to join or assist labor organizations, to bargaincollectively through representatives of their own choos-ing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or 508DECISIONSOF NATIONALLABOR RELATIONS BOARDprotection,or to refrain from any or all such activities.This is an official notice and must not be defaced byanyone.Avco CORPORATION,Avco ELECTRON-This notice must remain posted for 60 consecutive daysICSDIVISIONfrom the date of posting and must not be altered, defaced,(Employer)or covered by any other matenal.Any questions concerningthis notice or compliance with its provisions may be direct-DatedByed to the Board's Office,550 Mam Street,Federal Office(Representative)(Title)Building,Cincinnati,Ohio 45202,Telephone 513-684-3686.